         Case 1:19-cv-02698-DLF Document 21 Filed 04/23/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CAUSE OF ACTION INSTITUTE,

               Plaintiff,

                       v.                               Civ. A. No. 19-2698 (DLF)

UNITED STATES DEPARTMENT OF
COMMERCE,

               Defendant.



                                    NOTICE OF ERRATA

       Defendant, United States Department of Commerce, through counsel, respectfully
submits this Notice of Errata to Defendant’s Motion for Extension of Time, an earlier, draft
version of which was inadvertently attached in the process of Defendant’s electronic filing. The
final version intended to be filed has been redesignated as Defendant’s Corrected Motion for
Extension of Time, further amended to reflect intervening events, and is attached hereto as an
exhibit, with the request that it be lodged as the replacement to ECF No. 20.



Date: April 23, 2020                         Respectfully submitted,

                                             TIMOTHY J. SHEA, D.C. Bar # 437437
                                             United States Attorney for the District of Columbia

                                             DANIEL F. VAN HORN, D.C. Bar # 924092
                                             Chief, Civil Division

                                        By: /s/ John Moustakas
                                            John Moustakas, D.C. Bar #442076
                                            Assistant U.S. Attorney
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2518
                                            Counsel for Defendant
